80 U.S. 603 (____)
13 Wall. 603
INSURANCE COMPANY
v.
BARTON.
Supreme Court of United States.

Mr. M.H. Carpenter, for the plaintiff in error; Mr. F.A. Dick, contra.
Mr. Justice SWAYNE stated the case and delivered the opinion of the court.
The suit was brought by Barton upon a policy of insurance. Upon looking into the record we find that the case was tried by a jury; that evidence was adduced by both parties; that the court instructed the jury, and that they found a verdict for the plaintiff, upon which judgment was duly entered. All this was done without any exception being taken by the defendant. The assurers then moved the court to set aside the verdict and grant a new trial upon the following grounds:
That the verdict was against the evidence; that it was against the law and the instructions of the court; because the verdict was uncertain and insufficient. The court overruled *604 the motion. To this the assurers excepted, and in their bill of exceptions have set out all the evidence given in the case. The only point to which our attention has been called by their counsel in this court is, that, according to the evidence thus set out, the plaintiff was clearly not entitled to recover.
The granting or overruling of a motion for a new trial in the courts of the United States rests wholly in the discretion of the court to which the motion is addressed. This is so well settled that it is unnecessary to remark further upon the subject.[*]
JUDGMENT AFFIRMED.
NOTES
[*]  Henderson v. Moore, 5 Cranch, 11; Barr v. Gratz's Heirs, 4 Wheaton, 220; Doswell v. De La Lanza, 20 Howard, 29; Schuchardt v. Allens, 1 Wallace, 371.